Exhibit FORM OF SERIES SUPPLEMENT FINANCIAL LIQUIDITY AGGREGATED SECURITIES TRUST CERTIFICATES SERIES 20[ ]-[ ] TRUST between CREDIT SUISSE ASSET REPACKAGING DEPOSITOR LLC as Depositor and [NAME OF TRUSTEE] as Trustee FINANCIAL LIQUIDITY AGGREGATED SECURITIES TRUST CERTIFICATES Dated as of [], 2009 FINANCIAL LIQUIDITY AGGREGATED SECURITIES TRUST CERTIFICATES Series 20[ ]-[ ] TRUST TABLE OF CONTENTS Page Section 1. Incorporation of Standard Terms 1 Section 2. Definitions 1 Section 3. Creation and Declaration of Trust; Sale of Underlying TLG Debt Securities; Acceptance by Trustee 6 Section 4. Designation. 7 Section 5. Satisfaction of Conditions to Execution and Delivery of Trust Certificates 7 Section 6. Distributions 9 Section 7. Trustee’s Fees and Expenses 10 Section 8. Resignation or Removal of the Trustee; Appointment of Successor Trustee 10 Section 9. Additional Depositor Representations 10 Section 10. Exchange Act Reporting. 10 Section 11. Certain Matters Related to the Underlying TLG Debt Securities. 20 Section 12. Miscellaneous. 23 Section 13. Counterparts 24 Section 14. Entire Agreement 24 Section 15. Termination of the Trust 24 Section 16. Non-Recourse 25 Section 17. Sale of Conveyed Assets 25 Section 18. No Affiliation 26 SCHEDULE I SERIES 200[ ]-[ ] UNDERLYING TLG DEBT SECURITIES SCHEDULE EXHIBIT A STANDARD TERMS FOR TRUST AGREEMENTS EXHIBIT B TRUST RECEIPT i EXHIBIT C FORM OF FINANCIAL LIQUIDITY AGGREGATED SECURITIES TRUST CERTIFICATE SERIES 20[]-[] EXHIBIT D ADDITIONAL FORM10-D DISCLOSURE EXHIBIT E ADDITIONAL FORM10-K DISCLOSURE EXHIBIT F FORM8-K DISCLOSURE INFORMATION EXHIBIT G FORM OF PERFORMANCE CERTIFICATION EXHIBIT H [FORM OF] SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE STATEMENT EXHIBIT I ADDITIONAL DISCLOSURE NOTIFICATION EXHIBIT J FORM OF UNDERLYING TLG NOTE EXHIBIT K FORM OF TLG PROGRAM DEMAND NOTICE ii SERIES SUPPLEMENT, Series20[ ]-[ ], dated as of [], 200[ ] (the “Series Supplement”), by and between CREDIT SUISSE ASSET REPACKAGING DEPOSITOR LLC, as
